Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Arguments filed 9 February 2021 have been fully considered, but are not persuasive. Amendments to claim 1 are addressed in the rejection below. 


Claim Objection
Claim 25 is objected to under 37 CFR 1.75 because it contains essentially the same subject matter as newly amended claim 1, there for is repetitive.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 17-22, 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2017.0046999). 
Regarding claim 1, Kim disclose:
A display apparatus comprising: a first substrate including a display area, including pixels connected to a plurality of gate lines, and first to fourth non-display areas surrounding the display area; a first gate driving circuit disposed in the second non-display area to drive a first gate line group among the plurality of gate lines; a second gate driving circuit disposed in the third non-display area to drive a second gate line group among the plurality of gate lines; and a third gate driving circuit disposed in the fourth non-display area to drive the first gate line group and the second gate line group (see Fig. 2-3, [0056, 0069]; substrate with display area 260; gate lines S1; pixel 261; first – fourth non display areas surrounding the display; first gate drier 210 to drive first group; second gate driver 220; to drive second group; third gate driver 230 in fourth non display area driving first and second groups), 
an odd clock line extending to the fourth non-display area via the second non-display area to provide an odd clock signal to an odd stage of the first gate driving circuit and an odd stage of the third gate driving circuit; and an even clock line extending to the fourth non-display area via the third non-display area to provide an even clock signal to an even stage of the second gate driving circuit and an even stage of the third gate driving circuit (see Fig. 2-3; [0057]; control signal lines are start/clock signal for driving all gate driving circuits (e.g., even/odd stages), which extend from the second non-display area to the fourth, and fourth non display area to the third).
Regarding claim 2, the rejection of claim 1 is incorporated herein. Kim further disclose:
the second non-display area and the third non-display area are located at opposite sides of the display apparatus (see Fig. 2-3)
Regarding claim 3, the rejection of claim 1 is incorporated herein. Kim further disclose:

Regarding claim 4, the rejection of claim 1 is incorporated herein. Kim further disclose:
the first gate line group comprises an odd gate line, and the an odd stage of the first gate driving circuit corresponds to the odd gate line (see Fig. 2-3; where first gate group s11, s13, s15, etc. comprise odd state of first gate circuit 210)
Regarding claim 5, the rejection of claim 1 is incorporated herein. Kim further disclose:
the second gate line group comprises an even gate line, and the even stage of the second gate driving circuit corresponds to the even gate line (see Fig. 2-3; where second group s10, s12, s14 etc. comprise even state of second gate circuit 220)
Regarding claim 6, the rejection of claim 1 is incorporated herein. Kim further disclose:
the odd stage of the third gate driving circuit corresponds to the first gate line group and the even stage of the third driving circuit corresponds to the second gate line group (see Fig. 2-3; third gate driver connected to S10, s11, s12, s13, s14, etch for odd and even stage driving).
Regarding claim 7, the rejection of claim 1 is incorporated herein. Kim further disclose:
 a first connection line connecting the odd stage of the third gate driving circuit to the first gate line group; and a second connection line connecting the even stage of the third gate driving circuit to the second gate line group (see Fig. 2-3; connecting lines S21 and S20). 
Regarding claim 8, the rejection of claim 1 is incorporated herein. Kim disclose:
a length of each of the first connection line and the second connection line gradually decreases from a middle portion of the third gate driving circuit to an edge portion of the third gate driving circuit in the first substrate (see Fig. 2-3; lines S22 (middle), S21, S20 (edge) gradually decrease in length)
Regarding claim 9, the rejection of claim 1 is incorporated herein. Kim further disclose:
the plurality of gate lines extend in a first direction, and the first and second connection lines extend in a second direction perpendicular to the first direction (see Fig. 2-3)
Regarding claim 17, the rejection of claim 1 is incorporated herein. Kim further disclose:
a first display area adjacent to the first gate driving circuit; and a second display area adjacent to the second gate driving circuit (see Fig. 2-3; first display area is left side of 260; second display area is right side of 260)
Regarding claim 18, the rejection of claim 1 is incorporated herein. Kim further disclose:
the first gate driving circuit faces one end of the first display area, and an even stage of the third gate driving circuit faces another end of the first display area that is perpendicular to the one end of the first display area (see Fig. 2-3)
Regarding claim 19, the rejection of claim 1 is incorporated herein. Kim further disclose:
the second gate driving circuit faces one end of the second display area, and an odd stage of the third gate driving circuit faces another end of the second display area that is perpendicular to the one end of the second display area (see Fig. 2-3)
Regarding claim 20, the rejection of claim 1 is incorporated herein. Kim further disclose:
the first gate driving circuit supplies a gate pulse to one end of an odd gate line extending towards the second non-display area, and the third gate driving circuit is connected to the odd gate line in the second display area to supply the gate pulse to the connected odd gate line (see Fig. 2-3)
Regarding claim 21, the rejection of claim 1 is incorporated herein. Kim further disclose:
the second gate driving circuit supplies a gate pulse to one end of an even gate line extending towards the third non-display area, and the third gate driving circuit is connected to the even gate line in the first display area to supply the gate pulse to the connected even gate line (see Fig. 2-3)
Regarding claim 22, the rejection of claim 1 is incorporated herein. Kim further disclose:

Regarding claim 25, the rejection of claim 1 is incorporated herein. Kim further disclose:
an odd clock line extending to the fourth non-display area via the second non-display area to provide an odd clock signal to an odd stage of the first gate driving circuit and an odd stage of the third gate driving circuit; and an even clock line extending to the fourth non-display area via the third non-display area to provide an even clock signal to an even stage of the second gate driving circuit and an even stage of the third gate driving circuit (see Fig. 2-3; [0057]; control signal lines are start/clock signal for driving all gate driving circuits (e.g., even/odd stages)
Regarding claim 26, the rejection of claim 1 is incorporated herein. Kim further disclose:
a first odd clock line disposed in the second non-display area to provide an odd clock signal to an odd stage of the first gate driving circuit; a second odd clock line extending to the fourth non-display area via the third non- display area to provide an odd clock signal to an odd stage of the third gate driving circuit;  39a first even clock line disposed in the third non-display area to provide an even clock signal to an even stage of the second gate driving circuit; and a second even clock line extending to the fourth non-display area via the second non- display area to provide an even clock signal to an even stage of the third gate driving circuit (see Fig. 2-3; [0057]; control signal lines are start/clock signal for driving all gate driving circuits (e.g., even/odd stages)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yeh (US 2018.0108677).
Regarding claim 10, the rejection of claim 1 is incorporated herein. Kim is not explicit as to, but Yeh disclose:
a pad part disposed in the first non-display area (see Fig. 4; [0062]; pad 160 in non-display area). 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine the known techniques of Yeh to that of Kim to predictably allow for a secure connection of the drive circuits to the signal lines to operate the display panel). 
Regarding claim 23, the rejection of claim 22 is incorporated herein. Kim is not explicit as to, but Yeh disclose:

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine the known techniques of Yeh to that of Kim to predictably allow for an insulation of connection lines form other elements in the multilayer structure ([0065])
Regarding claim 24, the rejection of claim 22 is incorporated herein. Kim is not explicit as to, but Yeh disclose:
the first and second connection lines are disposed under a TFT (see Fig. 7; TFT 220 above 143). 
Therefore, before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art, to combine the known techniques of Yeh by providing the TFT above the connection line 143, in combination with insulating layers 402 and 403 as to ensure the electrical insulation of elements in the multilayer structure ([0065]).

Claims 11-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yeh (US 2018.0108677) in further view of Kim’519 (US 2018.0174519).
Regarding claim 11, the rejection of claim 10 is incorporated herein. Yeh further disclose:
a thin film transistor (TFT) disposed in the display area, the TFT including a gate electrode, a source electrode and a drain electrode (see Fig. 3; TFT 2200-; gate electrode 220G; source electrode 220S; drain electrode 220)
While Kim as modified by Yeh disclose a TFT220, it is not explicit as to an active layer. However, Kim’519 at Fig. 4 [0086] discloses such (e.g., activate layer SCL). Since each individual element are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior art rests not in any individual element or function, but in the very combination itself – that is, 
Regarding claim 12, the rejection of claim 11 is incorporated herein. Kim’519 further disclose:
the active layer of the TFT includes one of an oxide semiconductor layer, an amorphous silicon semiconductor layer, and a polycrystalline semiconductor layer (see [0086]). 
Regarding claim 13, the rejection of claim 11 is incorporated herein. Yeh further disclose:
a color filter disposed over the TFT with an insulation layer interposed there between (see Fig. 7; color filter 408 over TFT 220 with insulation layer 406)
Regarding claim 14, the rejection of claim 11 is incorporated herein. Yeh further disclose:
a color filter disposed over the TFT; and a planarization layer disposed on the color filter (see Fig. 7; color filter 408 over TFT 220 with planarization layer 407)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/               Primary Examiner, Art Unit 2621